[Letter Head] Ex. 16 November 2, 2010 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:Advanced Mineral Technologies, Inc. (the “Company”) Form 8-K Item 4.01 (the “Report”) Ladies and Gentlemen: We have read the statements about our firm included under Item 4.01, “Changes in Registrant’s Certifying Accountant” in the Form 8-K dated November 2, 2010 of Advanced Mineral Technologies, Inc. filed with the Securities and Exchange Commission, and are in agreement with the statements contained therein as they pertain to our firm. /s/Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill, LLC Bountiful, UT
